INDIVIDUAL VARIABLE ANNUITY APPLICATION First Investors Life Insurance Company [110 Wall Street] [New York, New York 10005] Sales Office Time Stamp Name of Proposed Owner FirstMiddleLast Date of Birth MonthDayYear Age Last Birthday Place of Birth State Country Social Security Number Sex Male⁫Female⁫ Married Yes⁫No⁫ Proposed Owner’s Home Address Street City State Zip Telephone Numbers Home Work IF APPLICABLE, PLEASE COMPLETE JOINT OWNER INFORMATION BELOW (A Joint Owner is not permitted if purchasing an IRA.) Name of Proposed Joint Owner FirstMiddleLast Date of Birth MonthDayYear Age Last Birthday Place of Birth State Country Social Security Number Sex Male⁫Female⁫ Married Yes⁫No⁫ Joint Owner’s Home Address Street City StateZip Telephone Numbers Home Work Annuitant: Name of Annuitant First Middle Last AddressDate of Birth Relationship to Proposed Owner Social Security Number IF APPLICABLE, PLEASE COMPLETE JOINT ANNUITANT INFORMATION BELOW Joint Annuitant: Name of Joint Annuitant First Middle Last AddressDate of Birth Relationship to Proposed Owner Social Security Number ICC09 VARANN-App-1 (08/09) 1 Amount of InitialPurchase Payment$ 1035 Exchange Yes ⁫No ⁫ IRA Yes⁫ Type Regular ⁫ No ⁫ Transfer⁫ Rollover ⁫ Annuity Payout Benefit Options ⁫ Single Life Annuity⁫ Joint and Survivor Annuity ⁫ Joint and Two Thirds to Survivor⁫ Joint and One-Half to Survivor ⁫ Single Life Annuity with Payments Guaranteed for ⁫ 10 years⁫ 20 Years ⁫ Joint and Survivor Annuity with Payments Guaranteed for ⁫ 10 years⁫ 20 Years ⁫ Refund Life Annuity Annuity Payments to Begin Age 65⁫ Other⁫ Frequency of Payments Monthly⁫Quarterly⁫ Semi Annual⁫Annual⁫ Payout Option: ⁫ Fixed% ⁫ Variable% ⁫ Combination Beneficiary Designation Primary Beneficiary(ies) Social Security Share % First NameMILast Nameor Tax ID #Relationship (Total must equal 100%) 1. 2. Contingent Beneficiary(ies) Social Security Share % First NameMILast Nameor Tax ID #Relationship (Total must equal 100%) 1. 2. Suitability A variable annuity is designed to achieve long-term financial objectives.It is not suitable as a vehicle for short-term savings due to the charges applicable to the Variable Annuity Contract.You should not purchase this Variable Annuity Contract if you believe you may need to surrender it during the surrender charge period. Right to Examine Period Once your Variable Annuity Contract is issued and delivered to you, you have a Right to Examine or “Free Look” period to decide if you want to keep your Variable Annuity Contract.Your Free Look period begins when you sign and date your Variable Annuity Contract Delivery Receipt or if your Variable Annuity Contract is mailed to you, the Certified Return Receipt from the Post Office. Initial Premium Investment The portion of the initial net premium allocated to the subaccounts will be invested in the Cash Management Fund subaccount for a period of 20 days.After 20 days, the Company will transfer the funds to the subaccounts you have selected.Premium designated for the Fixed Account will be allocated to the Fixed Account upon issuance of the Variable Annuity Contract. Variable Annuity Contract Disclosures The subaccount selections below are consistent with the investment objectives indicated.I understand that these subaccount selections and transfer options will be relied upon by First Investors Life in regard to all Variable Annuity Contract Transactions.These options may be changed after the date of this application only by providing First Investors Life with a written request and instruction to change.There shall be no Variable Annuity Contract unless a Variable Annuity Contract is issued based on this Application. ICC09 VARANN-App-1 (08/09) 2 Proposed Owner’s Financial Information a)Financial Resources Liquid Net Worth $ Total Net Worth $ Annual Income $ Marginal Tax Rate % b)Investment Experience StocksoBondso Mutual Funds oVariable Annuity/Life Insurance o Other oNoneo c)Risk Profile % Conservative – Willing to accept some risk, but more interested in stability of principal than in larger return on investments. % Moderate – Willing to accept average risk of fluctuation of principal in exchange for the potential of larger long-term returns on investments. % Aggressive – Willing to accept significant fluctuation of principal in exchange for the potential for significant long-term returns on investment. d)Investment Objectives (Prioritize 1-4) GrowthIncome Tax ReductionOther Systematic Transfer Option Do you select the Systematic Transfer Option?ðo Yes ðo No If “Yes” select the frequencyoð Monthly ðo Quarterly Designate the Subaccounts to be used for the Transfer.The Fixed Account is not eligible for the Systematic Transfer Option. TransferFromTo Amount SubaccountSubaccount [Blue Chip Fund] [Cash Management Fund] [Discovery Fund] [Government Fund] [Growth & Income Fund] [High Yield Fund] [International Fund] [Investment Grade Fund] [Select Growth Fund] [Target Maturity 2015] [Value Fund] Minimum Transfer Amount is $100 (Whole Dollar Amounts Only Automated Subaccount Reallocation Option Do you select the Automated Subaccount Reallocation Option feature of your Variable Annuity Contract? o Yeso No If Yes, Automatic Reallocation will occur quarterly based on the premium allocations selected for the Subaccounts. The Fixed Account is not eligible for Automatic Reallocation. Subaccount Allocations Select the Subaccounts and/or the Fixed Account and the percentage of the initial net annual premium to be allocated to each. Subaccount% Allocated [Blue Chip Fund] [Cash Management Fund] [Discovery [Government Fund] [Growth & Income Fund] [High Yield Fund] [International Fund] [Investment Grade Fund] [Select Growth Fund] [Target Maturity 2015] [Value Fund] Fixed Account (maximum 50%) Total Allocation100% Note: Only the Systematic Transfer Option or the Automatic Subaccount Reallocation Option, but not both, may be in effect at the same time. Do you, the Proposed Owner understand that in the Variable Annuity Contract applied for: a)The amount of the Cash Value may increase or decrease depending upon the investment experience of the Subaccounts and the interest paid on the Fixed Account, if chosen? ð Yes ðNo b)The Variable Annuity Contract values reflect certain Deductions and Charges? ð Yesð No c)The Variable Annuity Contract may be subject to a Surrender Charge, upon full or partial Surrender? ð Yesð No ICC09 VARANN-App-1 (08/09)3 Remarks Attach an Additional Sheet if Necessary Proposed Owner’s Acknowledgements 1. Do you have an existing annuity contract(s) or life insurance policy(ies) currently in force or applied for? Yes⁫No ⁫ 2. Is the Annuity applied for intended to replace any other annuity contract(s) or life insurance policy(ies) currently in force? Yes ⁫No ⁫ 3. Did you receive a prospectus? Yes ⁫No ⁫If “Yes” indicate the date of the prospectus.Date: If you answer “Yes” to 1 and/or 2, please furnish company name(s) and contract and/or policy numbers in the “Remarks” section. By signing below and submitting this Variable Annuity Application, I acknowledge that: ·My agent reviewed with me the benefits, fees, expenses, taxes and other information about the Variable Annuity I am applying for and I understand how this Variable Annuity fits within my overall financial needs and plan. ·Based on that information and understanding, and to the best of my knowledge and belief, this Variable Annuity is appropriate and suitable for my investment time horizon, goals and objectives and financial situation and needs. ·I hereby represent that my answers to the above questions to be true and correct to the best of my knowledge and belief.I understand that this application shall become part of any Variable Annuity Contract issued by the Company. Agent’s Statement 1. To the best of your knowledge does any Proposed Owner have an existing annuity contract(s) or life insurance policy(ies) currently in force or applied for? Yes ⁫No ⁫ 2. To the best of your knowledge is the variable annuity applied for intended to replace any other annuity contract(s) or life insurance policy(ies) currently in force? Yes ⁫No ⁫ 3.
